DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-2 are directed to a membrane having an absorption peak intensity, and a vibration of the amide group; the claim is unclear regarding the particular membrane thickness or membrane composition and surface structure and atmosphere under which the FT-IR is applied to the membrane layer.
Claim Interpretation
Claim 1 is interpreted as a polyamide membrane (made from an amine (piperazine)) on a support by interfacial polymerization, using a polyamine polyfunctional compound (piperazine), using an amine percentage of 3 % to 9%, and an acid chloride in a percentage of 0.1-3% (according to the specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s)  1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015114727 (herein WO’727) . WO’727 discloses a composite semi-permeable membrane, as in claims 1-2, that includes a step for forming, on the surface of a porous support, a skin layer that contains a polyamide resin obtained by contacting and polycondensing, on the porous support, an alicyclic diamine solution and a solution that contains trimesic acid trichloride; the amine solution being such that the entire polyfunctional amine component contains 85  wt. % or more of at least piperazine, and that the content of piperazine in the amine solution is 3 wt.% or greater (paragraphs [0030]-[0036], [0080], [0082]-[0083], and example 1, comparative example 1, example 5, and comparative example 7).  The subject matter of claims 1-4 and 6-7 are disclosed in this reference, and the absorption peak and the stretching vibration as claimed in claims 1-2 are inherent in the membrane, which is made of the same type of compounds and is the same concentration of the piperazine and trimesic acid chloride and same process of making.
As to claim 7, the process of making is disclosed (paragraphs [0074]-[0081]).
The diamine of claims 3-4 is discussed above and discussed in the reference (paragraph [0083], and claim 3).
As to claim 6, the acid chloride is further disclosed (paragraphs [0082] - [0083], [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fibiger et al (US 4,769, 168).  Fibiger et al discloses a piperazine membrane made from a similar composition of piperazine and acid halide as in current invention (abstract, column 3, lines 5-46, column 65 last paragraph through column 6 line 38, and column 9 last paragraph through column 10 line 36).  The composition of amine (piperazine) and acyl halide, and the process of making and composition ranges in this invention are encompassed by the composition in Fibiger et al.  The later reference is not specific about the specific membrane absorption peach or peak intensity; however, this properties can be obtained by tailoring the composition of the reactants by selecting values within the range suggested in this reference and controlling the membrane thickness and performance resulting from the particular lower range of the composition suggested in this reference  the same if the same ranges in the particular amine and amine reactant are selected from those ranges disclosed. The trimesic acid trichloride, and the percentage of amine in the process of making the membrane of claim 7, are also covered by this rejection (column 3, lines 15-21, and column 4, lines 39-61).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015114727 (hereinafter WO’727).  This reference, discussed in the paragraph above, further teach the membrane chlorination step (paragraphs [0086-] [0089]); this process is intended to control the pore size of the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference 2014/0353242 discloses the composite membrane made from similar composition as in current invention, and having an absorption peak range measured by FTIR that covers ranges within the vibrating amide group claimed, although the membrane is made from a distinct process. References JP 2014-233652 A and JP 2010-137192 also evidence that the membrane process of making and composition and membrane structure is known. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779